                                             November 2, 2018
BY ECF

Hon. Lewis A. Kaplan
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States of America v. Andreea Dumitru
               (Case No. 18-CR-00243)

Dear Judge Kaplan:

        We write, on behalf of Defendant Andreea Dumitru, to respond to the Government’s
letter motion concerning references to the current public discourse on immigration policy, recent
developments or policy changes with respect to immigration, or any political events related to
immigration policy or reform.

        The Government’s motion is premature. As of this date, the topics Defendant intends to
cover on cross-examination is unsettled and highly dependent on the direct examinations of the
Government’s witnesses and other evidence presented during the course of the Government’s
case-in-chief. Whether examination on the topics described above is relevant or appropriate
cannot be established before hearing the Government witnesses’ testimony on direct
examination. We can, however, represent to the Court that we will not affirmatively refer to any
of the topics described above during the Defendant’s opening statement.

       In light of the foregoing, the Court need not address this issue unless and until it becomes
necessary during trial.

                                             Respectfully submitted,
                                             /s/ Justin M. Sher

                                             Justin M. Sher
                                             Allegra A. Noonan

cc:    All counsel of record

                  90 Broad Street | 23rd Floor | New York, NY 10004
             www.shertremonte.com | tel 212.202.2600 | fax 212.202.4156
